THAYER, J.,
dissenting: I respectfully dissent from the majority opinion. I would hold that the defendant’s third action was time barred and would reverse the trial court’s denial of the defendant’s motion to dismiss.
This case presents a question of first impression concerning the application of New Hampshire’s saving statute. See RSA 508:10 (1983). The statute simply states:
Second Suit. If judgment is rendered against the plaintiff in an action brought within the time limited therefor, or upon a writ of error thereon, and the right of action is not barred by the judgment, a new action may be brought thereon in one year after the judgment.

Id.

In prior cases, plaintiffs have invoked RSA 508:10 in an effort to save second suits that were brought within one year of a judgment in the original actions. See, e.g., Barton v. Barton, 125 N.H. 433, 433-34, 480 A.2d 199, 200 (1984). This case is different. In this case, the plaintiff is trying to bring a third lawsuit more than two years after he accepted a voluntary nonsuit of his original action. The majority ignores this two-year delay. It holds that because the plaintiff filed a second action within one year of the voluntary nonsuit, and a third action within one year of the dismissal of his second action, he satisfied the terms of the saving statute. In the majority’s view, plaintiffs can invoke RSA 508:10 more than once to *730acquire additional one-year grace periods in which to file new actions.
I disagree with that portion of the majority’s opinion. “We will interpret a statute, when possible, in a manner consistent with its plain meaning,” taking into account its relation “to the overall statutory scheme.” Opinion of the Justices (Solid Waste Disposal), 135 N.H. 543, 545, 608 A.2d 870, 872 (1992). By its plain language, RSA 508:10 allows plaintiffs to bring a new action “within one year” of a judgment in an action filed within the “time limited therefor.” In my view, the phrase “time limited therefor” refers to the time limits imposed by the statutes of limitations. Indeed, the title of RSA chapter 508 is “Limitation of Actions” and it contains a series of limitation provisions. See, e.g., RSA 508:2 (limiting real actions to twenty years); RSA 508:4 (limiting personal actions to three years). Therefore, the saving statute gives plaintiffs one year to bring a new action following a judgment in an action filed within the applicable statute of limitations. By linking the grace period to actions filed within the limitations period, the saving statute gives plaintiffs only a single one-year period to refile an action.
To the extent that the majority, by its contrary ruling, identifies an ambiguity in the language of the statute, the history of RSA 508:10 confirms that it was intended to provide only a single one-year grace period. Cf. Snyder v. N.H. Savings Bank, 134 N.H. 32, 35, 592 A.2d 506, 508 (1991) (when “the statutory language is ambiguous, we turn to the statute’s legislative history for interpretive guidance”). The legislature passed the original version of the saving statute in 1791. See Milford Quarry &c. Co. v. Railroad, 78 N.H. 176, 177, 97 A. 982, 983 (1916). Then, in 1842, the statute was revised to resemble its current form. The saving clause was placed at the end of a list of statutes of limitations, see generally RS 181:1-:10 (1842), and provided:
If judgment shall be rendered against the plaintiff, in any action commenced within the times before limited, or upon any writ of error brought thereon, he may commence a new action thereon within one year thereafter, in case his right of action is not barred by such judgment.
RS 181:10.
The placement of the saving clause is important because it reveals what the legislature meant by the phrase “times before limited.” In my view, the legislature was referring to the statutes of limitations listed in the preceding sections of RS chapter 181. Therefore, in enacting the saving statute, the legislature intended to give plaintiffs who suffered adverse judgments in actions filed within the *731statute of limitations period one year in which to bring a new suit, provided that the judgment did not prevent it. By anchoring the grace period to actions filed within the applicable statute of limitations, the legislature limited plaintiffs to a single one-year period in which to refile an action.
Nothing in the subsequent history of the saving statute persuades me that the legislature ever intended to change its meaning. In 1867, the legislature adopted the current version of the saving statute, substituting the phrase “the time limited therefor” for the phrase “times before limited.” GS 202:9 (1867). The change was “verbal, apparently made to satisfy the literary taste of the revisers of 1867.” Milford Quarry, 78 N.H. at 177, 97 A. at 983. Importantly, the placement of the saving statute did not change — it remained at the end of a list of statutes of limitations. See generally GS 202:1-:10 (1867). As a result, the new language also referred to the time limits in the preceding sections of the chapter. Accordingly, the legislature continued to view the statute as “saving” only those actions brought within one year of a judgment in a lawsuit filed within the applicable statute of limitations.
In this case, the plaintiff’s third writ did not satisfy the requirements of RSA 508:10. The plaintiff filed the writ within one year of the dismissal of an action brought pursuant to the saving statute — not an action filed within the period established by the statute of limitations. In light of the legislative history outlined above, I would hold that the third action was time barred.
There are additional reasons to believe that RSA 508:10 creates only a single one-year grace period. First, with the exception of North Carolina, every other court that has considered the issue before us has concluded that saving statutes do not give plaintiffs successive grace periods in which to file new actions. See Estate of Pintavalle v. Valkanos, 581 A.2d 1050, 1051-52 (Conn. 1990); Smith v. Chicago Transit Authority, 385 N.E.2d 62, 63 (Ill. App. Ct. 1978); Denton v. City of Atchison, 90 E 764, 765 (Kan. 1907); Cady v. Harlan, 442 S.W.2d 517, 519 (Mo. 1969); Hull v. Rich, 854 P.2d 903, 904 (Okla. 1993); Turner v. N.C. & St. L. Railway, 285 S.W.2d 122, 123-24 (Tenn. 1955). The majority dismisses these cases by suggesting that they involve statutes with more explicit language than RSA 508:10. In fact, however, States with saving statutes similar to our own also limit plaintiffs to a single one-year grace period. See, e.g., Hull, 854 P.2d at 904 (Okla. Stat. tit. 12, § 100 (1991) provides that “[i]f any action is commenced within due time,” only to be dismissed for a reason other than the merits, the plaintiff may commence a new action within one year). The majority makes no effort to distinguish these cases.
*732Second, the majority’s approach threatens to create endless litigation. If plaintiffs can rely upon RSA 508:10 to acquire successive one-year grace periods, then they can continue litigation indefinitely by filing a suit, obtaining a voluntary nonsuit, and then refiling within a year of the nonsuit. This potential for endless litigation undermines our tradition — preserved through statutes of limitations — of giving defendants notice of when a cause of action will expire. “There comes a time when the defendant ought to be secure in his reasonable expectation that the slate has been wiped clean of ancient obligations.” Raymond v. Eli Lilly & Co., 117 N.H. 164, 169, 371 A.2d 170, 173-74 (1977) (brackets and quotations omitted). In my view, the legislature has decided that defendants should know that a lawsuit can be filed against them only during the statute of limitations period and, when appropriate, up to one year after a case so filed has been dismissed. After that, no new actions may be brought.
The majority argues that trial courts will prevent endless litigation by dismissing cases with prejudice when it would be unfair to allow a plaintiff to refile under RSA 508:10. At the time a trial court is called upon to dismiss a case, however, it might not even have before it the issue of prejudice. In addition, the court does not know whether a new action will be brought under RSA 508:10 and, if it is, whether it would be unfair to the defendant. Subsequent circumstances could create real hardship that was not considered at the time of the dismissal. I believe the legislature recognized these problems and chose to limit new actions to a single one-year period following the dismissal of an original action.
To justify its holding, the majority invokes New Hampshire’s history of reaching the merits of a case “unobstructed by imaginary barriers of form.” In re Proposed Rules of Civil Procedure, 139 N.H. 512, 516, 659 A.2d 420, 422 (1995) (quotation omitted). It suggests that its broad interpretation of RSA 508:10 — permitting potentially endless litigation until a case is decided on the merits — is necessary to preserve this tradition.
The majority cites Chief Justice Doe as the source of New Hampshire’s aversion to “barriers of form.” But a review of Chief Justice Doe’s teachings indicates that his principal concern in this area involved the complex common law pleading forms which existed in New Hampshire in the early 1800s. See, e.g., J. REID, CHIEF JUSTICE: THE JUDICIAL WORLD OF CHARLES DOE 95-96 (1967). It was those forms that he viewed as intolerable “barriers” because they confused litigants and interfered with justice. Id. at 96. Contrary to the majority’s suggestion, there is no evidence that *733Chief Justice Doe would have objected to a limited reading of the saving statute. Limiting the saving statute to a single one-year grace period preserves important goals underlying the State’s statutes of limitations — promoting an end to litigation and setting a time for the initiation of existing claims. Cf. Eli Lilly & Co., 117 N.H. at 169-70, 371 A.2d at 173-74. It has nothing to do with the injustice of New Hampshire’s ancient pleading forms.
For the reasons discussed above, I respectfully dissent.